Citation Nr: 1711517	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  14-24 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1978 to January 1979, for a total of less than 90 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to service connection for a back disability.

The appellant testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) in July 2015.  A transcript of the hearing is associated with the claims file.  However, the VLJ who presided over the hearing is no longer employed by the Board.  In a December 2016 letter, the appellant was advised of this and given the opportunity to request a new hearing.  In December 2016, the appellant responded that he did not wish to appear at another Board hearing, and asked that his case be considered on the evidence of record.  Accordingly, the Board will proceed with a decision based on the evidence of record.


FINDINGS OF FACT

1. The appellant served on active duty for less than 90 days.

2. The appellant has current diagnoses of L4-L5 congenital fusion with scoliosis, Scheuermann's disease, old fracture deformity L1 vertebral body, and degenerative joint disease (arthritis) at L3-4.

3. The appellant experienced back pain during service.

4. The L4-L5 congenital fusion with scoliosis is a congenital defect and was not subject to a superimposed disease or injury during service.

5. Scheuermann's disease is a congenital disease that clearly and unmistakably existed prior to service and was not permanently aggravated by service.

6. The old fracture deformity L1 vertebral body is not related to or caused by service.

7. Arthritis is not shown to have onset during service and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a January 2012 letter, the RO notified the appellant of the evidence needed to substantiate the present claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the appellant would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the appellant's VA and service treatment records, post-service private treatment records, and lay statements.  The appellant was afforded VA examinations in April 2012 and April 2014.  In March 2016, the Board requested an opinion from a Veterans Health Administration (VHA) orthopedic spine surgeon or neurosurgeon, which was received in March 2016.  The Board found the March 2016 VHA medical opinion to be inadequate, and in April 2016 requested an addendum opinion from the same physician.  The addendum opinion was received in July 2016.  The Board finds that the March 2016 VHA medical opinion and July 2016 addendum medical opinion, when read together, are adequate to decide the claim of service connection for a low back disability.  The opinions expressed within the VHA medical opinions considered all the pertinent evidence of record and provided a complete rationale for the opinions stated.  The March 2016 and July 2016 VHA medical opinions were both sent to the appellant in July 2016.

As such, the RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claim.

Service Connection - Applicable Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, Scheuermann's disease, a L4-L5 congenital fusion with scoliosis, and old fracture deformity L1 vertebral body, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While arthritis is a "chronic disease" listed under 38 C.F.R. §  3.309(a), a veteran must have had at least 90 days of active service in order for the presumptive provisions to apply.  See 38 U.S.C.A. §§ 1101, 1131, 1137; see also 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.  As noted above, the appellant's DD-214 shows that he had less than 90 days of active service.  Therefore, the presumptive provisions relating to chronic diseases do not apply.

Nonetheless, the appellant can still show that his back disability warrants direct service connection if all the evidence, including that pertinent to service, establishes that the current disability is related to or caused by service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss application of the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395 . 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin at 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" in 38 U.S.C.A. §§ 1110, 1131 and the term "defects" in 38 C.F.R. § 3.303(c) as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).  A congenital "defect" is not a disability for VA compensation purposes unless the defect was subject to a superimposed disease or injury.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90; Monroe, 4 Vet. App. at 515.

If it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin at 396-97. VA must then show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a claimant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A claimant is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disability - Analysis

The appellant asserts that he has a back disability that is related to his period of military service.  He stated that he had no back problems prior to service and that his back problems started during service while carrying a full back pack on hikes.  He reported having severe low back and right leg pain during service, which was the first time he had any type of back problems. 

The appellant has a current back disability, variously diagnosed as an L4-L5 congenital fusion with scoliosis, Scheuermann's disease, an old fracture deformity L1 vertebral body, and arthritis.

As an initial matter, the Board notes that the appellant's enlistment examination report does not note a back disability and his back is presumed to have been sound upon entrance into service.  However, as stated above, the presumption of soundness does not apply to congenital defects.  See 38 C.F.R. §§ 3.303(c), 4.9.

The Board finds that appellant's Scheuermann's disease is a congenital disease, clearly and unmistakably preexisted service, and was not permanently aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  In March 2016, the Board referred the claim to a Veterans Health Administration (VHA) specialist to help determine the nature of the back disabilities, including determining whether the appellant's diagnosed back disabilities were acquired, and if not acquired, whether each disability was a congenital disease or congenital defect.  In March 2016, the VA neurosurgeon noted that the appellant has documented Scheuermann's disease, and explained that this is a skeletal disease of childhood that causes low back and mid-thoracic back pain.  He opined that it is a medical certainty that the appellant's service did not cause his Scheuermann's disease.  In July 2016, in response to the Board's April 2016 request for an addendum opinion, the VA neurosurgeon stated that Scheuermann's disease is a radiographic diagnosis that started in childhood.  Symptoms of pain may not appear until adulthood.  He opined that military service did not cause the x-ray findings.  While the VA neurosurgeon stated that service could aggravate the appellant's musculoskeletal pain related to the Scheuermann's disease, he also stated that service could not make the x-ray findings of Scheuermann's disease worse.  Indeed, the appellant sought limited treatment for back pain during service and there is an absence of documented complaints of back pain in the years immediately following service, until 1987.  The Board finds the March 2016 and July 2016 VA opinions to have significant probative value.  The VA neurosurgeon reviewed the claims file, including all relevant medical history, provided detailed opinions, and gave full rationale for those opinions.  

While the appellant contends that his back disability was acquired during service, the weight of the competent medical evidence demonstrates that Scheuermann's disease is a congenital disease.  While the appellant is competent to report the onset of symptomology associated with his back disability, the Board finds that the appellant is not competent to provide an opinion regarding whether the diagnosed Scheuermann's disease was acquired or congenital, due to the medical complexity of the matter.  See Jandreau, 492 F.3d 1372, 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Thus, the competent and most probative evidence of record supports a finding that the appellant's Scheuermann's disease is a congenital disease.  Furthermore, the evidence shows by clear and unmistakable evidence that the congenital Scheuermann's disease preexisted service and was not aggravated during service; therefore, service connection for Scheuermann's disease is denied.

As to the appellant's L4-L5 congenital fusion, the medical evidence reflects that this is a congenital defect, and not a congenital disease.  The April 2012 VA examiner diagnosed the appellant with congenitally narrowed disc height at L4-L5.  The April 2014 VA examiner concurred in the finding that the appellant's back condition was congenital in nature.  The examiner also opined that the appellant's back disability was not aggravated beyond its natural progression by service, as he was only seen for back pain once during service and there is no documentation of care for many years after service.  She also took into consideration that the appellant was employed in manual type labor after service and had a post-service back injury and auto accidents.  In addition, the March 2016 VA neurosurgeon stated that it was medically certain that the appellant's congenital L4-L5 fusion was not related to or caused by service.  In a July 2016 addendum opinion, the VA neurosurgeon stated that the L4-L5 congenital fusion is a failure of the disc to form in utero and by definition is a developmental defect that precedes birth and was not related to military service.  The examiner further opined that the appellant's service had no effect on the congenital fusion.  His rationale was that the only way to make a congenital fusion worse was if a fracture dislocation occurred through it, and that did not happen to the appellant during service.  

The Board finds the April 2012, April 2014, March 2016, and July 2016 VA opinions to have significant probative value.  Each of the VA examiners reviewed the claims file, including all relevant medical history, provided opinions, and gave full rationale to support those opinions.  The Board also notes that a December 1993 x-ray report indicated that the appellant's diagnosed scoliosis was associated with the congenital L4-L5 fusion.  
Although the appellant contends that his back disability was acquired during service, the weight of the competent medical evidence demonstrates that the L4-L5 congenital fusion is a congenital defect.  While the appellant is competent to report the onset of symptomology associated with his back disabilities, the Board finds that the appellant is not competent to provide an opinion regarding whether the diagnosed L4-L5 congenital fusion was acquired or congenital, due to the medical complexity of the matter.  See Jandreau, 492 F.3d 1372, 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Based on all the evidence, both medical and lay, the Board finds that the weight of the evidence is against a finding that the appellant suffered from a superimposed injury or disease during active service that aggravated the L4-L5 congenital fusion.  As noted above, the appellant generally contends that his duties requiring him to carry a heavy backpack while hiking or other activities caused a back injury; nonetheless, the appellant has not contended, and the evidence of record does not otherwise suggest, that the appellant suffered from a specific superimposed "injury" or disease while on active service that created additional disability.  As the L4-L5 congenital fusion is a congenital defect, and the medical and lay evidence does not suggest any in-service superimposed injury that created additional disability, the Board finds that service connection cannot be awarded for the L4-L5 congenital fusion with scoliosis.  See VAOPGCPREC 82-90.

Next, the Board finds that the appellant's old fracture deformity L1 vertebral body, as documented by x-ray findings in the April 2012 VA examination report, is not related to or caused by service.  The April 2012 VA examiner noted that the appellant reported injuring his back in 1991 when he fell off a ladder after sustaining an electric shock.  This led to a worker's compensation claim.  The VA examiner opined that the old fracture deformity L1 vertebral body was less likely than not related to active duty status.  The VA examiner noted the appellant's lack of documented back injury during service with a single complaint of low back pain during service documented in the service treatment records.  He noted the 1991 back injury and the lack of evidence of a low back condition from 1991 until 2009.  

Based on this evidence, the examiner concluded that the old fracture deformity of the L1 vertebral body was most likely related to the intervening interceding injury in 1991.  The Board notes that additional medical records were submitted to the VA in July 2012 and March 2014 that showed that the appellant was treated for lower back pain prior to 1991 and between 1991 and 2009.  To the extent that these records provide new evidence of treatment for low back pain prior to 1991 and between 1991 and 2009, they decrease the probative value of the April 2012 VA examiner's opinion.  However, this opinion still carries some probative value because the lack of treatment prior to 1991 and between 1991 and 2009 was only one of the reasons the VA examiner cited in support of his negative nexus opinion.

To gather additional clarification, in March 2016, a VHA opinion was obtained from a Professor of Neurosurgery at a University medical center.  This physician opined that the appellant's documented injury from a fall from a ladder caused his L1 compression fracture, and stated that it was 100 percent medically certain that his military service did not cause this L1 compression fracture.  The Board finds this opinion to be highly probative.

To the extent that the appellant has asserted that his old fracture deformity L1 vertebral body (also referred to as a L1 compression fracture) manifested during service or is otherwise related to or caused by service, this is testimony as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d 1372, 1377 n.4.  The appellant's testimony in this regard is therefore not competent.  The Board also notes a December 1991 private treatment record indicates that the appellant fell off a ladder in April 1991 and had complained of low back pain since.  The weight of the evidence is thus against a relationship between the current old fracture deformity L1 vertebral body and service.

The Board also finds that the appellant's arthritis was not related to or caused by service.  The April 2012 VA examiner opined that the appellant's arthritis at L3-L4 was less likely than not related to service.  He explained that given the more than 33 years since separation from service, the absence of a documented back injury while in service, and the documented back injury after service, the appellant's arthritis of L3-L4 is most likely related to aging and his post-service back injury in 1991.  The March 2016 VA neurologist opined that the appellant's service did not cause his arthritis, as it was more likely related to his L1 compression fracture due to a documented injury after service.  In July 2016, the VA neurologist opined that the appellant's spinal arthritis at L3-L4 was not caused by or related to his service, reasoning that arthritis is a natural phenomenon of aging, and smoking accelerates and aggravates degenerative arthritis.  He further noted that the appellant did not sustain a back injury during service, but sustained a L1 compression fracture after service, in 1991.  

The Board finds the April 2012, March 2016, and July 2016 VA opinions collectively carry significant probative value.  Each of the VA examiners reviewed the claims file, including all relevant medical history, provided opinions, and gave full rationale to support those opinions.  To the extent that the appellant has asserted that his arthritis manifested during service or is otherwise related to or caused by service, this is testimony as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d 1372, 1377 n.4.  The appellant's testimony in this regard is therefore not competent.  Moreover, to the extent that this testimony is competent as to the onset of back pain, the probative value of the appellant's general lay assertions is outweighed by the specific, reasoned conclusions of the trained health care professionals who conducted the VA examinations and provided the VHA opinions.  

Accordingly, the only competent and probative evidence of record are the opinions from the April 2012 and March 2016 VA examiners, as well as the March 2016 and July 2016 opinions from the VA neurosurgeon.  The weight of the evidence is thus against a relationship between the current arthritis and service.

For the foregoing reasons, the Board concludes that the weight of the evidence is against the claim for entitlement to service connection for a back disability, to include an L4-L5 congenital fusion with scoliosis, Scheuermann's disease, an old fracture deformity L1 vertebral body, and arthritis.  The benefit-of-the-doubt doctrine is therefore not for application, and the appeal is denied.

ORDER

Service connection for a back disability is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


